DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Amendment filed April 15, 2021 in response to the Office Action of December 15, 2020, is acknowledged and has been entered. Claims 15, 20, 21, 29, 30 and 31 are pending and being examined. Claims 15, 20 and 21 are amended. Claims 30 and 31 are new. Claims 15, 20 and 21 are amended. Claim 15 is amended to recite the subject is diagnosed with cervical squamous cell carcinoma. New claims 30 and 31 recite the same method as claim 15 except they either “consist essentially of” or “comprise” the claimed steps. The terms CK17, cytokeratin 17, keratin 17, and KRT17 are used interchangeably in the office action to represent the same protein.


Maintained Rejection
(addressing the new claims and limitations)

2.	It is noted that for claim 30 that recites a method that “consists essentially of” the recited steps, the phrase “consists essentially of” will be interpreted as comprising. MPEP 2111.03 states:  For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of” will be 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 15, 20, 21, 29, 30, and 31 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al (Gynecologic Oncology, 2008, 108: 598-602) in view of Maddox et al (Journal Clinical Pathology, 1999, 52:41-46); Smedts et al (American Journal of Pathology, 1992, 140:601-612); Wang et al (Tumor Biology, 2013, 34:1685-1698, published online February 21, 2013); van de Rijn et al (American Journal of Pathology, 2002, 161:1991-1996); Espina et al (Nature Protocols, 2006, 1:586-603); Kalantari et al (Virology, 2009, 390:261-267); Gu et al (Journal of Proteome Research, 2007, 6:4256-4268) and Ide et al (Ann. Surgical Oncology, 2012, 19:3506-3514).
Ikeda et al teach a method comprising:
(a) obtaining a cervical tissue punch biopsy sample from a patient diagnosed with cervical squamous cell carcinoma (SCC);
(b) treating the sample with formalin to fix the sample;
(c) embedding the formalin-fixed sample in paraffin;
(d) routinely deparaffinizing the sample by treating with xylene;

(f) incubating the hydrated sample in citrate buffer for antigen retrieval;
(f) incubating the sample in hydrogen peroxide to block endogenous peroxidase activity;
(g) contacting the sample with primary anti-CK17 mouse monoclonal E3 antibody;
(h) contacting the sample with an enzyme-labeled secondary antibody that binds to the anti-CK17 antibody and detecting the level of CK17 expression;
(i) staining the sample with hematoxylin before mounting;
(j) repeating steps (a)-(i) for a control sample of normal squamous epithelium (mucosa) or normal cervical gland epithelium for comparison to the patient sample (Materials and methods), wherein increased CK17 immunostaining significantly correlated with increasing lesion grade of CIN and SCC (abstract; Table 1 and 2; p. 602, col. 1).
Ikeda et al do not teach the control sample is from the same subject diagnosed with cervical cancer. Ikeda et al do not teach the sample is stained with both hematoxylin and eosin (H&E) and dissected using laser capture microscopy (LCM). Although Ikeda et al teach that increasing CK17 levels compared to controls significantly correlate with progression of cancer and SCC, Ikeda et al do not teach that they determined a reduced likelihood of survival, including survival beyond 50 to 120 months from the diagnosis of cancer. Ikeda et al do not teach the method consists of detecting CK17 expression with the claimed steps.
	Additional prior art teaching the significance of increased CK17 expression associated with cervical cancer progression and SCC:
	Maddox et al teach immunohistochemically detecting CK17 (keratin 17) protein expression in formalin fixed, paraffin sections from cervical cancer patients including squamous carcinoma, the sections  stained with H&E and CK17 antibody, treated with citrate buffer, hydrogen peroxide, then incubated with biotinylated secondary antibody (Methods, p. 42-43). Maddox et al teach detecting CK17 expression in normal epithelia and low and high grades of CIN for comparison. Maddox et al determined the medians for CK17 expression were 0% in normal subjects and 80% in carcinoma (abstract). CK17 expression was markedly increased in cervical carcinoma compared to normal and low/high grade CIN (Figure 1), and increased in invasive cancer (Figure 2; p. 43, col. 2 to p. 44, col. 1). Maddox et al conclude that their data supports the suggestion by Smedts et al that the expression of CK17 in cervical epithelia could be considered as a prognostic marker of severe dysplasia (p. 45, col. 2).
Smedts et al teach detecting CK17 expression in samples representing normal endocervical and ectocervical epithelium, immature and mature squamous metaplasia and three grades of CIN. Some normal epithelia samples were from the same patients and found along side the dysplastic lesions (p. 602-603, Materials and Methods). Smedts et al determined CK17 expression was present in a higher percentage and increased staining intensity in CIN III lesions compared to CIN I and II (p. 611, col. 1, last paragraph). Smedts et al teach a previous study described CK17 expression detected in all of 10 cases of cervical squamous cell carcinoma, and Smedts et al state that their recent results on cervix carcinoma using an antibody against CK17 supports 
With regards to the control sample taken from the same subject diagnosed with cervical cancer that is squamous mucosa, and determining reduced survival for subjects having increased CK17:
Wang et al demonstrate establishing a correlation between increased CK17 levels of protein expression in epithelial ovarian cancer biopsy samples compared to normal healthy tissue and aggressive progression of cancer as well as a reduced likelihood of survival, as determined by immunohistochemical analysis of FFPE biopsy tissue. Wang et al teach that patients with high CK17 expression had shorter survival duration compared to the low expression group (abstract; p. 1687, col. 1-2; Figure 2-3; p. 1688, col. 1-2) and plotted survival out to 60 months (Figure 3). Wang et al recognize that CK17 is expressed in carcinomas arising from the digestive tract, lung, prostate, and gynecologic organs (p. 1686, col. 1).
Van de Rijn et al also teach and demonstrate correlating increased CK17 expression in breast carcinomas with tumor progression and reduced survival, as determined by immunohistochemical analysis of breast tissue biopsies with antibody E3 and comparisons to normal breast epithelium abstract; p. 1992, col. 1-2; Figure 1 and 2). Van de Rijn et al conclude high CK17 expression identifies breast cancer patients 
Ide et al also teach increased CK17 (K17) expression levels are significantly correlated with reduced survival in gastric cancer patients. Increasing CK17 expression levels correlated with metastasis, advanced stage of disease, and reduced survival rates (abstract). Ide et al teach overexpression of CK17 is associated with various neoplasms. Several studies have reported CK17 expression in squamous cell carcinoma arising from the oral cavity, esophagus, lung, and uterine cervix (p. 3510, col. 1-2).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to correlate increased levels of CK17 in cervical SCC compared to controls with a reduced likelihood of survival, including survival beyond 50 to 120 months from the diagnosis of cancer. One would have been motivated to because Ikeda et al, Maddox et al, and Smedts et al recognized that increasing CK17 expression is correlated to cancer progression, SCC, and worse prognosis, and Wang et al, Van de Rijn et al and Ide et al recognize increased CK17 is a marker of several cancer types including cervical, and recognize increased levels of CK17 is a known marker for worse prognosis and shorter survival for breast, gastric, and  gynecologic cancer, providing motivation to correlate levels to survival, and to survival at 120 months. One of ordinary skill in the art would have a reasonable expectation of success correlating increased levels of CK17 in cervical SCC to reduced survival, given these methods of correlation and comparison are successfully demonstrated for CK17 in several cancers, and given Ikeda et al, Maddox et al, and Smedts et al already 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to utilize squamous mucosa control tissue from the same subject as a control comparison because the cited references all teach and demonstrate utilizing relevant control healthy tissue for comparison of CK17 expression necessary to identify differential expression indicative of cancer and progression.
With regards to conducting LCM on H&E stained and CK17 labeled biopsies:
Espina et al teach that a common problem encountered by genomic and proteomic researchers in the analysis of tissue arise from the heterogeneous nature of the tissue. Direct microscopic visualization of the cells permits selection of normal, premalignant, and malignant cells. Heterogeneous tissue may confound molecular analysis where non-malignant cells contribute to and confound detected signaling. LCM allows one to isolate specific cells of interest, without contamination from surrounding cells (p. 586, col. 1-2). Espina et al review known and commercially available LCM technology, including IR and IR/UV systems, for laser-capture microdissection and delineate the specific steps required in a protocol for LCM, including for H&E stained formalin-fixed, paraffin-embedded tissue sections (p. 587-598). Steps include standard deparaffinization of the tissue samples in xylene, rehydrating in alcohol, and staining with H&E prior to microdissection (p. 593, section (C) and Box 3).  Espina et al teach the dissected samples can be analyzed for specific protein analysis and expression levels utilizing known protein analysis methods such as 2D gel electrophoresis, 2D-
Kalantari et al demonstrate successfully applying LCM to FFPE samples of squamous and glandular carcinomas of the cervix stained with H&E to define the cancerous cell populations for dissection and biomarker analysis, as well applying LCM and protein biomarker analysis of normal tissue from the same subject (Materials and Methods; Figure 2).
Gu et al demonstrate successfully applying LCM to select and dissect cancer cells from cervical samples for protein biomarker analysis as compared to normal dissected tissues (Figure 1; Materials and Methods). Kalantari et al also demonstrate a parallel analysis of ThinPrep slides of cancer tissue samples by immunocytochemistry, wherein the analysis included known steps of antigen retrieval comprising exposure to citrate buffer, hydrogen peroxide, then primary and secondary HRP-labeled antibodies to detect protein biomarkers (p. 4259).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to apply LCM to H&E stained and IHC labeled cervical tissues in the method of Ikeda et al. One would be motivated to in order to selectively examine cancer or normal tissues for protein expression and to avoid contamination and signaling from irrelevant cells for biomarker analysis, as taught by Espina et al. One of ordinary skill in the art would have a reasonable expectation of success to do so 

Detecting and correlating CK17 alone (regarding the method of claim 15 consisting of detecting CK17):
Ikeda et al demonstrate staining separate cervical sample sections with only CK17 primary antibody (E3) for CK17 expression analysis, as well as analyzing CK17 expression level data alone between CIN I-III and SCC samples in Tables 1-3 and Figure 2, concluding increased CK17 immunostaining significantly correlated with increasing lesion grade of CIN and SCC.
Maddox et al demonstrate staining separate cervical sample sections with only CK17 primary antibody for CK17 expression analysis, as well as analyzing CK17 expression level data alone between normal, low grade, high grade, and invasive cancers (Figure 1A; Table 5 and Table 6), and conclude that their data supports the suggestion by Smedts et al that the expression of CK17 in cervical epithelia could be considered as a prognostic marker of severe dysplasia (p. 45, col. 2)
Smedts et al demonstrate staining separate cervical sample sections with only CK17 primary antibody (E3) for CK17 expression analysis, as well as analyzing CK17 expression level data alone (Figures 4e, j; Figure 5d, h, l; Figures 2E, F, G), and conclude that progression of CIN III to carcinoma is restricted to a subpopulation of CK17-positive CIN III lesions (p. 611, col. 
Wang et al teach assaying for CK17 expression levels alone in ovarian cancer samples and correlating levels to survival, concluding patients with high CK17 expression had shorter survival duration compared to the low expression group (Figures 2 and 3).
van de Rijn et al demonstrate doubly staining normal and breast cancer samples for CK17 (E3 antibody) and CK5/6 with different color labels to distinguish expression levels (Figure 2), concluding high CK17 and/or CK5/6 expression identifies breast cancer patients with a high mortality rate (p. 1995, col. 2; Figure 2).
Ide et al teach assaying for CK17 expression levels alone in gastric cancer samples and correlating levels to survival and prognosis (Figure 1; Table 1; Figure 3; Table 3), concluding increasing CK17 expression levels correlated with metastasis, advanced stage of disease, and reduced survival rates (abstract).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to conduct a method consisting of immunohistochemically staining and comparing CK17 levels in the cervical sample and control sample in the method of the cited combined references. One would be motivated to and have a reasonable expectation of success to given the cited references demonstrate successfully immunohistochemically measuring CK17 expression alone in normal samples, cervical SCC, and other cancer samples as well as successfully analyzing 
The cited combined references render obvious all of the steps comprised by the instantly claimed method and render obvious conducting the method of CK17 immunohistochemical analysis alone or separately from other markers.

Response to Arguments
4.	Applicants argue that CK17 can be utilized a single biomarker indicative of survival and is independent of stage cancer. Applicants argue that high CK17 levels indicate fatality within 5 years of diagnosis regardless of progression. Applicants argue that CK17 correlates with tumor aggression and not progression. Applicants argue that Maddox and Ikeda did not correlate CK17 with survival in patients having SCC. Applicants argue that Smedts tested CIN and normal mucosa but did not test SCC for CK17. Wang, Van de Rijn and Ide do disclose CK17 as a negative prognostic biomarker in ovarian, breast and gastric adenocarcinoma, but do not teach CK17 expression in cervical SCC. Applicants argue that cervical SCC is biologically and morphologically distinct from adenocarcinoma. 

5.	The arguments have been considered but are not persuasive. The cited prior art provide motivation to measure levels of CK17 in cervical SCC and determine reduced survival when CK17 increases compared to normal controls. As stated in the rejection, the cited references (Ikeda, Smedts, Maddox) established that CK17 is a prognostic 

6.	Conclusion: No claim is allowed.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/Laura B Goddard/Primary Examiner, Art Unit 1642